BARROW, HANLEY, MEWHINNEY & STRAUSS, LLC CODE OF ETHICS INTRODUCTION Barrow, Hanley, Mewhinney & Strauss, LLC (the “Firm”) has adopted this Code of Ethics ("Code") in compliance with the requirements of Sections 204A-1 of the Investment Advisers Act of 1940 (the "Advisers Act") and Section 17j of the Investment Company Act of 1940. This Code was adopted on November 28, 1983 and last amended on December 31, 2010. This Code of Ethics requires the Firm’s supervised Persons to comply with the federal securities laws, sets forth standards of conduct expected of the Firm’s supervised Persons and addresses conflicts that arise from personal trading by Access Persons.The policies and procedures outlined in the Code of Ethics are intended to promote compliance with fiduciary standards by the Firm and its supervised Persons.As a fiduciary, the Firm has the responsibility to render professional, continuous and unbiased investment advice, owes its clients a duty of honesty, good faith and fair dealing, must act at all times in the best interests of clients and must avoid or disclose conflicts of interest. This code of ethics is designed to: ¨ Protect the Firm’s clients by deterring misconduct; ¨ Educate our employees regarding the Firm’s expectations and the laws governing their conduct; ¨ Remind employees that they are in a position of trust and must act with complete propriety at all times; ¨ Protect the reputation of the Firm; ¨ Guard against violations of the securities laws; and ¨ Establish procedures for employees to follow so that the Firm may determine whether employees are complying with its ethical principals. This Code of Ethics is based upon the principle that the directors, officers and employees of the Firm owe a fiduciary duty to, among others, the clients of the Firm to conduct their affairs, including their personal securities transactions, in such a manner as to avoid: ¨ Serving their own personal interests ahead of clients; ¨ Taking inappropriate advantage of their position with the Firm; and ¨ Any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. This fiduciary duty includes the duty of the Chief Compliance Officer of the Firm to periodically review and amend this Code of Ethics, report material violations of this Code to the Firm’s Board of Managers and any U.S. registered investment company client for which the Firm acts as adviser or sub-adviser. This Code contains provisions reasonably necessary to prevent supervised persons from engaging in acts in violation of the above standards, and procedures reasonably necessary to prevent violations of the Code.Each employee at the commencement of their employment and as an Access Person must certify, by their signature on Exhibit A, they have read and understand the Code’s requirements and their acknowledgement to abide by all of the Code’s provisions.Each employee must re-certify understanding and acknowledgement of the Code any time the Code is amended and/or annually. Code of Ethics 12/31/2010
